DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
 	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ryan M. Swank (Reg. No. 62,600) on 04/20/2021.
 	The application has been amended as follows:  	
 	1-6, 14-19.  (Cancelled)

Election/Restrictions
 	Claims 7-12, 20-24 are allowable. The restriction requirement among , as set forth in the Office action mailed on 11/16/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 11/16/2020 is partially withdrawn.  Claims 21, 23-24, directed to Species I, IV no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claims 1-6, 14-19, directed to Species I, III withdrawn from consideration because they do not all require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
s 1-6, 14-19 directed to Species I, III non-elected without traverse.  Accordingly, claims 1-6, 14-19 have been cancelled.

Priority
 	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Allowable Subject Matter
 	Claims 7-12, 20-24 are allowed.
 	The following is an examiner’s statement of reasons for allowance: 
 	Regarding claim 7, the prior art fails to teach or suggest further inclusion of a battery management system comprising: a battery controller for scaling the duty cycles of the plurality of balancing switches according to a power consumption upper limit corresponding to a balancing discharging of the cells, and according to a sum of duty cycles between two adjacent cells from among the cells.
 	Regarding claim 20, the prior art fails to teach or suggest further inclusion of a cell-balancing method of a battery pack comprising a plurality of cells connected in series to each other, the method comprising: scaling the duty cycles of the balancing switches according to a sum of the duty cycles between two adjacent cells from among the cells; and controlling the balancing switches based on the duty cycles.
 	The dependent claims are allowable for the reasons as the independent claims from which they depend.


Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZIXUAN ZHOU whose telephone number is (571)272-6739.  The examiner can normally be reached on 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew A Dunn can be reached on 571-272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/ZIXUAN ZHOU/Primary Examiner, Art Unit 2859                                                                                                                                                                                                        04/15/2021